[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON PLAINTIFF'S MOTION TO REARGUE
Having reviewed its own decision dated January 30, 1977, the briefs of the parties, and the recent Supreme Court decision, Inre Flanagan, 240 Conn. 157 (1977), the court nevertheless affirms its ruling that plaintiff's action in this court must be dismissed. CT Page 3944
Defendant Penny Ross has filed an action before the CHRO, claiming discriminatory employment actions by her employer in violation of §§ 46a-60(a)(1)(4) and (8); 46a-58(a) (as well as the Civil Rights Act of 1964 as amended, and the Civil Rights Act of 1991).
As stated in this court's prior decision, it is the CHRO that is charged with the initial responsibility for the investigation and adjudication of claims of employment discrimination.
The issues raised by the plaintiff herein (especially the issues of res judicata and collateral estoppel, in light of the Supreme Court's decision) may be raised before the CHRO which has jurisdiction in the first instance. The plaintiff's administrative remedies must be exhausted as a prerequisite to judicial review.
Accordingly, the motion to reargue is denied.
Allen, Judge Trial Referee